Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0033750 to Hosokawa (“Hosokawa”). Hosokawa discloses positive electrode active materials for use in lithium ion battery systems comprising a lithium nickel cobalt aluminum oxide where nickel comprises 90 percent or more of the transitional metal in the oxide.   Hosokawa at paragraph [0017], [0026], and [0028].  The particles are formed utilizing a nickel-hydroxide precursor and separate aluminum/cobalt raw material so that the cobalt is deposited on the surface of the particles, thereby preventing unwanted surface deposits from forming on the particles. Id. at paragraph [0018].  Hosokawa makes no mention of a rock salt material on the surface, teaches that its method is designed to eliminate surface impurities, and is made in a manner similar to that of Applicant’s materials in order to achieve those goals. Accordingly, the Office finds sufficient factual basis exists to support a position that the material of Hosokawa, like that of Applicant, is free of rock salt phase on the particle surface.  Hosokawa further disclose that manganese may be included in addition to nickel, aluminum, and cobalt, as a transition metal in its oxide.
Hosokawa is silent regarding a specific amount of cobalt to include. However, Hosokawa discloses that the amount of the various transition metals to be included should be adjusted in order to balance capacity, stability, and other factors. As Applicant notes in the background of the invention, cobalt is the most expensive of the transition elements used. Thus, the person of ordinary skill in the art at the time of invention would have considered the recited range of cobalt, nickel, aluminum and manganese in claim 6 to be nothing more than the product of routine experimentation in balancing active material cost, capacity and stability for the needs of a given application.
Allowable Subject Matter
Claims 1-5 and 10 are allowed. Hosokawa is silent regarding use of a nickel-manganese- aluminum precursor in combination with a raw cobalt material. Instead, Hosokawa discloses an aluminum-cobalt raw material, whichis needed to ensure that both of those elements are deposited on the surface. Thus, the person of ordinary skill in the art at the time of invention would not have had reason to remove aluminum from the raw material and instead include it in the nickel precursor.
Response to Arguments
Applicant's arguments filed June 17, 2022, have been fully considered but they are not persuasive.  Applicant notes that in the present disclosure, Example 1 and Comparative Example 2 create the same compound via two different methods, where Example 1 does not have a rock salt phase on its surface but Comparative Example 2 does have a rock salt phase.  Applicant alleges this sufficiently undermines a finding of inherency because it shows the method of making is determinative of whether or not a rock salt phase is formed.
The Office understands that the method of making is critical to whether or not a rock salt phase is formed.  However, the facts of record nonetheless are sufficient to establish that the method of Hosokawa is one that leads to a lack of rock salt formation.
Applicant’s invention is directed towards improving the thermal stability of predominantly nickel-containing lithium-transition-metal-oxide active material particles.  As-filed specification at paragraphs [0006], [0007], and [0009].  Applicant discloses that cobalt is known to prevent the formation of a rock salt phase on the surface of active material particles, thereby improving thermal stability.  Id. at paragraphs [0005], [0006], and [0008].  The method Applicant uses to achieve this is to combine a nickel-manganese-aluminum precursor (i.e., hydroxide) with raw cobalt and a lithium compound followed by heating.  The nickel-manganese-aluminum precursor is made by a coprecipitation reaction where a mixture containing all metals is mixed with ammonia-containing-cation and a base.  Id. at paragraph [0047].
Like Applicant, Hosokawa’s purpose is to improve the thermal stability of its active material particles by eliminating or minimize the formation of surface impurities.  Hosokawa achieves this by using a method of making the particles that concentrates the element M (which is a combination of at least aluminum and cobalt) on the surface of the active material particles while maintaining a high level of nickel in the particle interior.  Hosokawa at paragraphs [0008], [0016], and [0035].  The method of Hosokawa differs from BOTH Applicant’s experimental and comparative examples.  Hosokawa discloses a method whereby a nickel-containing hydroxide precursor is mixed with a metal M raw material in the presence of base.  The solid formed from this was dried and then mixed with a lithium compound and heated.  Thus, similar to Applicant’s inventive examples, and differing from Applicant’s comparative examples, Hosokawa teaches first co-precipitating the bulk of the transition metal starting materials into a hydroxide precursor and then separately adding the element M raw material.  Hosokawa differs from applicant’s inventive method in that it teaches adding the lithium compound in a separate step after adding the raw material M, rather than adding these two materials together in a single step.  Hosokawa’s comparative example was similar to Applicant’s comparative example, in that all transition metals included in the final active material particle were coprecipitated together in a single step, followed by combining with lithium and calcining.  More particularly, Hosokawa’s comparative example 2 most resembles Applicant’s comparative example because it does not include steps of deagglomerization.
Like Applicant’s findings, Hosokawa found that its experimental example had significantly lower increase rate in internal resistance.  
Thus, the facts of record show that the method of Hosakawa shares an important similar feature to the instant method:  excluding the metal M aimed at improving performance from the coprecipitation reaction forming the main hydroxide precursor.  Hosokawa aims at direct the metal M, known to reduce the amount of rock salt phase formation on a particle’s surface, to be highest in concentration at the surface of the particle where it would be expected to lead to a greater reduction of rock salt formation as compared to if the same amount of element M were distributed evenly through the particle by including it in the co-precipitation with other transition metal elements.  By concentrating the metal M on the surface of the particle, Hosokawa witnessed the same performance improvement witnessed by Applicant.
Despite the slight difference in the method of Hosokawa, the Office finds the above facts to be sufficient to establish a finding of inherency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727